Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 31, 1989, which, upon reconsideration, adhered to its original decision dismissing claimant’s appeal as untimely.
The decision of the Administrative Law Judge disqualifying claimant from receiving unemployment insurance benefits was filed on September 6, 1988. Although the decision was mailed to claimant that same day, she failed to file an appeal until January 24, 1989. Since the record clearly establishes that claimant’s appeal to the Unemployment Insurance Appeal Board was not filed within the 20-day period mandated by statute (Labor Law § 621 [1]), the Board properly dismissed her appeal as untimely (see, Matter of Kulawiak [Ross], 82 AD2d 1014). As such, the merits of claimant’s appeal are not properly before this court.
Decision affirmed, without costs.
Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.